Citation Nr: 0740156	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-03 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
more than 20 years of active service at the time of his 
retirement in December 1974, and who died in August 1999.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In December 2005, the appellant appeared and 

DOCKET NO.  04-03 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
more than 20 years of active service at the time of his 
retirement in December 1974, and who died in August 1999.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In December 2005, the appellant appeared and 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing.  The transcript of that hearing is 
associated with the claims folder.

 In a decision dated April 2006, the Board denied the 
appellant's claim.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  By order dated September 6, 2007, the CAVC vacated 
the Board's April 2006 decision and remanded the claim 
pursuant to the terms of a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and her attorney if further action on their part is 
required.



REMAND

After the Board's decision in April 2006, the CAVC issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007) which held that a tailored notice in claims for 
Dependency and Indemnity Compensation (DIC) benefits must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  The 
appellant has not been provided a notice which complies with 
the Hupp requirements and, therefore, the case must be 
remanded for a corrected notice.

The appellant contends that the cause of the veteran's death, 
non-Hodgkin's lymphoma, is causally related to in-service 
exposure to ionizing radiation.  She claims entitlement to 
service connection on two separate bases.  She asserts that 
the veteran performed official military duties in connection 
with atmospheric weapons testing allowing for presumptive 
service connection without any further proof.  See 38 C.F.R. 
§ 3.309(d)(3)(ii)(A) (2007).  Alternatively, she claims that 
the veteran had occupational exposure pursuant to his duties 
as a nuclear weapons inspector which entitles to special 
developmental of the claim pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).

With respect to the claim of presumptive service connection, 
the veteran alleged during his lifetime that he had an 
assignment at Camp Mercury, Nevada, for nuclear monitoring 
training that involved entering radiation contaminated areas.  
He is known to have been stationed at Sandia Base, in 
Albuquerque, New Mexico, as a student in "ASSEMBLY COURSE 
AYN-10" from May 16, 1957 to June 7, 1957.  He had an 
additional temporary duty assignment at Sandia Base from 
August 29, 1959 to September 19, 1959.  The only atmospheric 
testing of nuclear weapons during these time periods involved 
Operation PLUMBBOB from May 28, 1957 to October 22, 1957.  
See 38 C.F.R. § 3.309(d)(3)(iv)(N) (2007).  It is alleged 
that the veteran's training in 1957 involved official 
military duties for decontamination of equipment during 
Operation PLUMBBOB.

The Defense Threat Reduction Agency (DTRA) is only capable of 
providing dose estimates for veterans who participated in 
U.S. Atmospheric Tests and the occupation of Hiroshima and 
Nagasaki following World War II.  38 C.F.R. § 3.311(a)(2)(i), 
(ii) (2007).  The Board finds that DTRA should be contacted 
to determine whether the veteran participated in official 
military duties in connection with the decontamination of 
equipment during Operation PLUMBBOB.

With respect to the special development provisions, the 
available evidence of record shows that the veteran had a 
military occupational specialty involving the inspection of 
nuclear weapons.  A Record of Occupational Exposure (DD Form 
1141) was maintained on his behalf, but his recorded film 
badge readings indicated no detectable ionizing radiation 
exposure.  The appellant has submitted legislative materials 
indicating that film badges may have provided an incomplete 
measure of radiation exposure as they were not capable of 
recording inhaled, ingested or neutron doses.  She also 
argues that the veteran's presence at Sandia Base, in and of 
itself, exposed him to ionizing radiation due to the 
accumulated effects of multiple atmospheric tests.

By regulation, the Under Secretary for Health is responsible 
for preparing dose estimates for claims involving 
occupational and "other" exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(a)(2)(iii) (2007).  In light of the 
reported inaccuracies of film badge readings, the Board finds 
that the Under Secretary for Health should review the 
pertinent documents and provide a dose estimate for the 
veteran's ionizing radiation exposure in his capacities as a 
nuclear weapons inspector, his presence aboard the USS 
INDEPENDENCE (CVA-62) and the USS INTREPID, and his presence 
while stationed at both the U.S. Naval Facility (USNAU) in 
Clarksville, Tennessee and the Sandia Base in Nevada.

Accordingly, the case is REMANDED for the following:

1.  Provide the appellant corrective notice 
that includes (a) a statement of the 
conditions the veteran was service connected 
at the time of his death; (b) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a condition not yet service connected.

2.  Provide DTRA copies of the veteran's 
service medical and personnel records and a 
summary of the appellant's allegations 
regarding the veteran's presence at Camp 
Mercury in 1957, and request DTRA to determine 
whether the veteran participated in official 
military duties in connection with the 
decontamination of equipment during Operation 
PLUMBBOB.

3.  If necessary, forward the veteran's 
service medical and personnel records, his DD 
Form 1141, a copy of the DTRA's findings and a 
summarization of the appellant's allegations 
to the Under Secretary for Health for 
preparation of a dose estimate of the 
veteran's total exposure to ionizing radiation 
in service, if any.  The Under Secretary for 
Health should provide a dose estimate for the 
veteran's entire period of service involving 
nuclear weapons training and monitoring, to 
include his ionizing radiation exposure while 
aboard the USS INDEPENDENCE (CVA-62) and the 
USS INTREPID, and during his presence at both 
the U.S. Naval Facility (USNAU) in 
Clarksville, Tennessee and the Sandia Base in 
Nevada.  The Under Secretary for Health should 
account for the limitations of the film badge 
readings in detecting total dosage of ionizing 
radiation exposure.

4.  Thereafter, determine whether the claim 
requires any further review by the Under 
Secretary for Benefits pursuant to 38 C.F.R. 
§ 3.311(b), (c).

5.  After completion of the above-referenced 
development, readjudicate the claim.  If the 
claim remains denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
given the opportunity to respond thereto

The appellant need take no action unless otherwise notified, 
but she may nevertheless submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

